Title: To Thomas Jefferson from Nathaniel Macon, 12 April 1792
From: Macon, Nathaniel
To: Jefferson, Thomas


          
            Sir
            April 12th 1792
          
          I have been favored with the sight of your two notes of yesterday. As to the case of Bayard and Singleton, I am not sufficiently acquainted with the facts, to give information on the subject. I do not recollect that any suit has been commenced in the courts of North Carolina, where I am acquainted, since the peace by British Subjects or persons who attached themselves to the British arms during the late war. It may not be improper to observe that I believe some of the debts have been paid into the treasury of North Carolina under the law of that State which confiscated debts as well as real property. Many of the debts have been paid to persons employed by the creditors to collect since the peace and for others new bonds have been given, on some of  these recoveries have been had in court in favor of the plaintiff. I am Sir with great respect yr. most Obt. sert.,
          
            Nathl Macon
          
        